Citation Nr: 0705984	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from December 1943 to April 
1946.  He died in September 2002.  The appellant is his 
surviving spouse.

In June 2003, the RO advised the appellant that her 
application for death pension benefits was denied due to 
excess annual income.  The appellant indicated disagreement 
with that decision and, after being issued a statement of the 
case, she perfected her claim by submitting a substantive 
appeal (VA Form 9) in June 2004.

In March 2006, the Board remanded this issue.  A supplemental 
statement of the case (SSOC) was issued by the RO in August 
2006 which continued the previous denial of death pension 
benefits.  This issue is once again before the Board.

Issues not on appeal

In an August 2006 rating decision, entitlement to accrued 
benefits, eligibility for Dependents' Educational Assistance, 
and service connection for cause of death were denied.  To 
the Board's knowledge, the appellant has not disagreed with 
those determinations.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran served on active duty from December 1943 to 
April 1946.  The veteran died in September 2002, and the 
appellant's application was received in October 2002, within 
45 days of the date of the veteran's death.  The appellant 
does not have any dependent children.

2.  The appellant's countable income, minus unreimbursed 
medical expenses and unreimbursed final expenses of the 
veteran, for the period from September 1, 2002, to August 31, 
2003 exceeded the applicable maximum annual pension rates 
(MAPR) for the period in question.

3.  The appellant's countable income, minus unreimbursed 
medical expenses, exceeded the applicable MAPRs for the 
period from September 1, 2003, to August 31, 2004.

4.  In light of the appellant's disinclination to fully 
cooperate with the development of her claim, there is 
insufficient information to determine whether her income, 
with adjustments for medical expenses, in the 12-month 
annualization periods starting in September 1, 2004, 
September 1, 2005, and September 1, 2006, exceeded the MAPRs 
for those respective periods.


CONCLUSION OF LAW

The basic eligibility requirements for death pension benefits 
have not been established.  38 U.S.C.A. § 1543 (West 2002); 
38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to death pension 
benefits.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2006, the Board remanded this claim for the RO to 
afford the appellant one last opportunity to provide the 
necessary income and expense information by completing a VA 
Form 21-0158-1, Improved Pension Eligibility Verification 
Report (Surviving Spouse With No Children) and VA Form 21-
8416, Medical Expense Report, to determine eligibility for 
death pension benefits.  The RO mailed a letter to the 
appellant in May 2006 requesting her to complete and return 
the requisite forms.  The appellant did not respond.  [As 
will be discussed below, the appellant in the past refused to 
submit certain financial information to the RO.  
See the Board's "duty to assist" discussion on pages 9-10 
below.]

Based on this history, the Board finds that the RO has 
complied with the directives of the March 2006 remand to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

This case turns on evidence that is to be provided by the 
appellant.  Crucially, the RO informed the appellant of VA's 
duty to assist her in the development of her claim in letters 
dated in October 2002, April 2002, June 2003, March 2004, and 
May 2006.  In particular, the June 2003 letter informed the 
appellant of what the evidence must show to establish 
entitlement to death pension benefits.  In short, the 
appellant was informed of the information and any evidence 
not previously provided to VA that is necessary to 
substantiate the claim and of the evidence to be provided by 
the claimant.  

With regard to information and evidence to be provided by the 
appellant, the RO informed that the appellant in the various 
letters that she must provide income and expense information 
and the RO provided her with specific forms to complete 
regarding this information.  With regard to evidence that VA 
would attempt to obtain on her behalf, there was no evidence 
that needed to be independently obtained on the appellant's 
behalf since the appellant provided her income information 
for the periods in which she has cooperated with the 
development of her claim.  As this claim is based on 
information which the RO specifically told the appellant to 
provide, the RO did not need to request that the appellant 
submit any evidence in her possession.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's claim was adjudicated by the RO in the June 
2003 letter, which provided her with VCAA notice regarding 
what the evidence must show to establish entitlement to death 
pension benefits.  However, the appellant's claim was 
readjudicated, following the issuance of development letters 
in June 2003, March 2004, and May 2006, and after that the 
appellant was allowed the opportunity to present evidence and 
argument in response.  See the Statement of the Case issued 
in June 2004 and the SSOC issued in August 2006.  The Board 
accordingly finds that there is no prejudice to the appellant 
in the timing of the VCAA notice.  Moreover, the appellant 
has not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
[timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2), (3), and (4) are not at issue as to 
this claim because it is a death pension benefits claim.  The 
RO has not addressed element (5), effective date.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claim for death pension benefits, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the appellant in Board's 
considering this issue on its merits.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes income 
and expense information provided by the appellant for the 
period from September 2002 to April 2004, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained, to the extent necessary.

In 2003 and 2004, the appellant reported significant interest 
income from certificate of deposits but would not provide 
information regarding the actual values of the certificates 
of deposits.  The RO in a March 2004 letter asked the 
appellant to provide bank statements showing the current 
balance of each certificate of deposit.  In an April 2004 
statement, the appellant indicated that she would not provide 
her bank statements.  In other words, the appellant's actions 
in 2003 and 2004 indicate a lack of cooperation with VA in 
providing information regarding income.

Moreover, pursuant to the March 2006 remand, VA provided 
assistance to the appellant by requesting her in a May 2006 
letter to complete and return VA Form 21-0158-1, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
With No Children), supplying all current financial data as 
indicated thereon, to include, but not limited to, all 
current monthly income and the sources thereof, all sources 
of net worth as categorized on the form, and wages from all 
employment.  In that same letter, the RO requested that the 
appellant complete and submit a VA Form 21-8416, Medical 
Expense Report, supplying all current medical expenses as 
categorized on that form.  In addition, the RO advised the 
appellant in that letter that "[i]f you do not provide the 
complete information, it will be impossible for us to make a 
favorable determination on your claim."  Through no fault of 
VA, this effort was unsuccessful.  Specifically, the 
appellant did not respond to the May 2006 letter, which has 
not been returned as undeliverable.  

Furthermore, various statements of the appellant reflect her 
belief that she did not have to - and did not want to - 
provide any additional information to VA about her financial 
situation.  While the Board recognizes the appellant's 
concern about the privacy of her financial information and 
its possible misuse as a sincere concern that one could have 
in this day and age, such a concern does not justify a lack 
of cooperation with VA, especially since the appellant is 
seeking a monetary benefit from VA.

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of claimants 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the appellant's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that any 
further attempts to assist the appellant in developing her 
claim would result in needless delay, and are thus 
unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  She has 
retained the services of a representative.  She has not 
requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances.  The maximum annual pension rate (MAPR) is 
adjusted from year to year.  Effective December 1, 2001, the 
MAPR for an otherwise eligible claimant, without dependent 
child, was $6,407.  Effective December 1, 2002, the MAPR for 
an otherwise eligible claimant, without dependent child, was 
$6,497.  Effective December 1, 2003, the MAPR for an 
otherwise eligible claimant, without dependent child, was 
$6,634.  Effective December 1, 2004, the MAPR for an 
otherwise eligible claimant, without dependent child, was 
$6,814.  Effective December 1, 2005, the MAPR for an 
otherwise eligible claimant, without dependent child, was 
$7,094.  Effective December 1, 2006, the MAPR for an 
otherwise eligible claimant, without dependent child, was 
$7,329.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B.

For awards of nonservice-connected disability death pension 
benefits based on claims received on or after October 1, 
1984, the effective date is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, date of 
receipt of the claim.  38 C.F.R. § 3.400(c)(3) (2006).

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring 
income means income which is received or anticipated in equal 
amounts and at regular intervals (e.g., weekly, monthly, 
quarterly, etc.) and which will continue throughout an entire 
12-month annualization period.  The amount of recurring 
income for pension purposes will be the amount received or 
anticipated during a 12-month annualization period.  See 
38 C.F.R. § 3.271(a)(1) (2006).  Old age and survivor's 
insurance and disability insurance under title II of the 
Social Security Act will be considered income as a retirement 
benefit.  See 38 C.F.R. § 3.262(f) (2006).  Benefits received 
under non-contributory programs, such as old age assistance, 
aid to dependent children, and supplemental security income 
are subject to the rules of 38 C.F.R. § 3.262(d) applicable 
to charitable donations.  See 38 C.F.R. § 3.262(f) (2006).  
Income received from real or personal property owned by the 
claimant will be counted.  See 38 C.F.R. §§ 3.262(k)(2), 
3.271(d) (2006).  Whenever there is a change in the maximum 
annual pension rate, or in the surviving spouse's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change.  See 38 U.S.C.A. § 501; 38 
C.F.R. § 3.273.  

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) (2006).

Burial expenses paid by a surviving spouse (to the extent 
such burial expenses are not reimbursed by VA) during the 
calendar year following that in which death occurred may be 
deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage.  Otherwise, such expenses are deductible only for 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272(h).



Analysis

The veteran died in September 2002.  The appellant's 
application for VA death pension benefits was received in 
October 2002, within 45 days of the date of the veteran's 
death.  The appellant does not have any dependent children.  
Since she filed her claim with 45 days of the date of the 
veteran's death, she is potentially eligible for death 
pension benefits effective September 1, 2002.  Therefore, the 
question is whether her annual income from September 1, 2002 
to the present exceeded the statutory limits.  The board must 
make its decision on a year-by-year basis pursuant to the 
statute.

September 1, 2002 to August 31, 2003

The Board must first determine whether the appellant's annual 
income exceeded the applicable MAPRs for the 12-month 
annualization period starting on September 1, 2002.

(a) Income

In her October 2002 VA Form 21-534 (application for 
dependency and indemnity compensation, death pension, and 
accrued benefits by surviving spouse or child (including 
death compensation if applicable)), the appellant reported 
that her net monthly income from Social Security benefits, 
that is, after a deduction for a Medicare premium, was $411.  
In a January 2003 VA Form 21-8049(JF) (request for details of 
expenses), the appellant reported that her monthly Medicare 
part B premium in 2002 was $54.  Therefore, based on her 
statements, the appellant's monthly Social Security income 
for the last four months of 2002 was $465 a month ($411 plus 
$54).  As previously noted, income derived from contributory 
programs of the Social Security Administration are not 
excluded from countable income.  In this case, the appellant 
reported on two VA Form 21-534's that her Social Security 
benefits were based on her own employment and she has not 
indicated that she has received Supplemental Security Income 
or other non-contributory benefits from the Social Security 
Administration.  

The appellant also had interest income from personal 
property, that is, certificates of deposits, which also is 
not excluded from countable income.  In a November 2002 
statement, the appellant reported that her monthly interest 
income from certificates of deposits was $920.98.  The Board 
notes with regard to her interest income for 2002 and for the 
remainder of the analysis that pursuant to 38 C.F.R. 
§ 3.260(g) (2006) in computing a claimant's annual income a 
fraction of a dollar will be disregarded for the purpose of 
determining entitlement to monthly payments.  Accordingly, 
the appellant's monthly interest income for the last four 
months of 2002 was $920.

In sum, the appellant's monthly income for the last four 
months of 2002, was $1,385 ($465 plus $920), which totaled 
$5,540 for the last four months of 2002.  

In an April 2003 VA 21-0518-1, the appellant reported that 
her Social Security monthly income was $591.  In a May 2003 
VA Form 21-534, the appellant reported that her Social 
Security monthly income was $411.  She did not explain the 
purported substantial drop in Social Security income.  
Moreover, the $411 figure is the same figure that she 
reported in her October 2002 VA Form 21-534, thereby 
suggesting that the appellant merely reported old 
information.  Therefore, the Board finds that the appellant's 
monthly Social Security income for 2003 was $591.  The Social 
Security monthly income totaled $4,728 for the first eight 
months of 2003.  

In the April 2003 VA 21-0518-1, the appellant reported that 
her monthly interest income was $894.  Later in the May 2003 
VA Form 21-534, she reported that her monthly interest income 
had dropped to $865 because of lower interest rates.  
Therefore, her monthly interest income in the first four 
months of 2003 was $894 for a total of $3,576 in that four-
month period, and her monthly interest income in the second 
four months of 2003 was $865 for a total of $3,460 in that 
four-month period.  The total interest income for the first 
eight months of 2003 was $7,036 ($3,576 plus $3,460).  In 
short, her total income for the first eight months of 2003 
was $11,764 ($4,728 plus $7,036).

In sum, for the 12-month annualization period starting on 
September 1, 2002, her annual income was $17,304 ($5,540 plus 
$11,764).  

(b) Expenses

From her annual income for the 12-month annualization period 
starting on September 1, 2002, is subtracted, as excludable, 
unreimbursed medical expenses exceeding 5 percent of the MAPR 
and the final expenses of the veteran.  

In the January 2003 VA Form 21-8049(JF), the appellant 
reported that her Medicare Part B premiums were $54 a month 
in 2002 and $58 a month in 2003.  In the May 2003 VA Form 21-
534, she reported a Medicare deduction of $648.  The Board 
notes that $648 divided by 12 is $54, which was the 
appellant's Medicare Part B premium in 2002, and that it 
appears that the appellant is merely reporting old 
information.  The Board finds that the appellant's Medicare 
Part B premium was $58 a month in 2003.  In the January 2003 
VA Form 21-8049(JF), she also indicated that Medicare 
supplemental insurance was $137 a month, which was provided 
by Banker's Life Insurance, and that she paid Blue Cross/Blue 
Shield $160 a month.  It is unclear what the nature of the 
monthly payments to Blue Cross/Blue Shield was, especially 
since her statements in 2004 reflect that her Medicare 
supplemental insurance was only $139 a month and was being 
provided by Banker's Life Insurance and that she did not 
report any payments to Blue Cross/Blue Shield.  However, the 
Board will assume that for the entire 12-month annualization 
period starting in September 1, 2002, she paid $137 a month 
for Medicare supplemental insurance and $160 a month to Blue 
Cross/Blue Shield for unspecified medical expenses.  She did 
not report any other medical expenses, such as unreimbursed 
prescription drug expenses.  

Therefore, for the last four months of 2002 her medical 
expenses were $351 a month ($54 for Medicare Part B premiums 
plus $137 for Medicare supplemental insurance premiums plus 
$160 for unspecified Blue Cross/Blue Shield medical expenses) 
(a total of $1,404) and for the first eight months of 2003 
they were $355 a month ($58 for Medicare Part B premiums plus 
$137 for Medicare supplemental insurance premiums plus $160 
for unspecified Blue Cross/Blue Shield medical expenses) (a 
total of $2,840).  The total medical expenses for the 12-
month annualization period starting on September 1, 2002, 
were $4,244 ($1,404 plus $2,840), which exceed 5 percent of 
the applicable MAPRs and, therefore, can be deducted from 
annual income.  

As for final expenses of the veteran, his funeral cost $6,095 
and VA reimbursed the funeral home for $985 in an October 
2002 decision.  Therefore, the veteran's family paid $5,110 
($6095 minus $985).  It appears based on the due date in the 
funeral bill that the appellant paid this funeral bill in 
November 2002.  Therefore, she incurred $5,110 in 
unreimbursed final expenses of the veteran for the last four 
months of 2002.  In light of the medical expenses and funeral 
expenses, the appellant can exclude $9,354 ($4,244 plus 
$5,110) from her countable income.

In sum, her countable income for the 12-month annualization 
period starting on September 1, 2002, was $7,950 ($17,304 
minus $9,354).  This is above the applicable MAPRs regardless 
of which one is used - $6,407 and $6,497.  Therefore, her 
countable income exceeded the legislated MAPRs for the period 
of time in question.



September 1, 2003 to August 31, 2004

The Board must next determine whether the appellant's annual 
income exceeded the applicable MAPRs for the 12-month 
annualization period starting on September 1, 2003.

(a) Income

For the last four months of 2003, based on the above-
described information provided in early 2003, the appellant's 
monthly Social Security income was $591 and her monthly 
interest income was $865, or a total of $1,456 a month.  Her 
total income for the last four months of 2003 was $5,824. 

For the first eight months of 2004, the appellant reported in 
a February 2004 VA Form 21-0518-1 that her Social Security 
income was $597 a month and that her interest income was $812 
a month.  Therefore, her monthly income for the first eight 
months of 2004 was $1,409 ($597 plus $812) and her total 
income for the first eight months of 2004 was $11,272.

In short, for the 12-month annualization period starting on 
September 1, 2003, her annual income was $17,096 ($5,824 plus 
$11,272). 

(b) Expenses

As for unreimbursed medical expenses, as noted above, the 
appellant reported in a January 2003 VA Form 21-8049(JF), the 
appellant reported that her Medicare Part B premium was $58 a 
month in 2003.  She also indicated that Medicare supplemental 
insurance was $137 a month.  Therefore, her unreimbursed 
medical expenses for the last four months of 2003 were $195 a 
month ($58 plus $137) or a total of $780.  In a February 2004 
statement and a February 2004 VA Form 21-8416 (medical 
expense report) that she paid $66 a month in Medicare Part B 
premiums, $139 a month in Medicare supplemental insurance, 
and $49 a month for prescription drugs; this expenses totaled 
to $254 a month or $2,032 for the first eight months of 2004.  
She also reported one-time expenses of $191, $14, and $32, 
which totaled $237.  Thus, her medical expenses for the first 
eight months of 2004 were $2,269 ($2,032 plus $237).  In 
short, her medical expenses for the 12-month annualization 
period starting on September 1, 2003, were $3,049 ($780 plus 
$2,269), which is greater than 5 percent of the applicable 
MAPRs.  Even if the Board assumes that the appellant still 
paid Blue Cross/Blue Shied $160 a month for unspecified 
medical expenses for the final four months of 2003 and the 
first eight months of 2004 for a total of $1,920, her medical 
expenses would only be $4,969 ($3,049 plus $1,920).

At best, her countable income for the 12-month annualization 
period starting on September 1, 2003, was 12,127 ($17,096 
minus $4,969).  Her countable income exceeds the applicable 
MAPRs regardless of which one is used - $6,497, and $6,634.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.

September 1, 2004 to the present

The appellant has not provided any income and expense 
information since April 2004.  In light of the appellant's 
disinclination to fully cooperate with the development of her 
claim, there is insufficient information to determine whether 
her incomes, with adjustments for medical expenses, in the 
12-month annualization periods starting in September 1, 2004, 
September 1, 2005, and September 1, 2006, exceeded the 
applicable MAPRs for those respective periods.



Conclusion

In short, for reasons expressed above the Board has concluded 
that the appellant's countable income exceeded the applicable 
MAPRs for the periods from September 1, 2002, to August 31, 
2004.  The appellant therefore does not meet any of the basic 
eligibility requirements for death pension benefits.  Because 
the requirements of law are not met, the appellant's claim is 
denied.


ORDER


The claim of entitlement to nonservice-connected disability 
death pension benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


